Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 13, and all associated dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of a vehicle ventilation system as recited in Claim 1 specifically:
the structural and operative relationship between the duct, the at least one flow inducer, the first opening extending around the perimeter of the vehicle cabin, and the integrally formed nozzle extending outward from the duct.
The art of record fails to render obvious the claimed combination of a vehicle ventilation system as recited in Claim 13 specifically:
the structural and operative relationship between the duct, the at least one flow inducer, the first opening extending around the perimeter of the vehicle cabin, the integrally formed nozzle extending outward from the duct, the structure spaced apart from the interior trim portion, and the second opening.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Response to Arguments
Applicant’s arguments, see Remarks filed 04/20/2021, have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/D.K.T./
Examiner, Art Unit 3762
04/27/2021

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746